Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on October 12, 2020.  Claims 1-19 are pending.

Claim Objections
Claims 12, 14, and 17-19 are objected to because of the following informalities: 
Claim 12 recites the limitation “configured to selective adjust”.  This appears to be intended as “configured to selectively adjust”.
Claim 14 appears to improperly contain two periods.  The first limitation ends with a period.  Claims must begin with a capital letter and end in a period.  Periods may not be used elsewhere in the claims except for abbreviations.  See MPEP 606.01(m).
Claim 17 recites the limitation “the first gearbox and the second gearbox are each include”.  This appears to be intended as “the first gearbox and the second gearbox [[are]] each include”.
Claim 18 recites the limitation “a front facing and rear facing power connections”.  This appears intended as “a front facing power connection and a rear facing power connection”.
Claim 19 recites the limitation “battery modules connected to temperature regulated I-beam”.  This appears to be intended as “battery modules connected to a temperature regulated I-beam”.
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “powertrain” in claim 1 is used by the claim to mean “power source” or “battery” while the accepted meaning is “the prime move and the drivetrain”. The term is indefinite because the specification does not clearly redefine the term.
Claim 8 recites the limitation "each axle".  There is insufficient antecedent basis for this limitation in the claim.  Claim 8 is dependent on claim 7 and claim 1.  The front axle and rear axle were introduced in claim 6.
Claim 8 recites the limitation “the torque demand”.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 8 recites the limitation “the torque”.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites the limitation “each electric drive unit”.  There is insufficient antecedent basis for this limitation in the claim. Claim 8 is dependent on claim 7 and claim 1.  The limitations “a first drive unit” and “a second drive unit” were introduced in claim 6.
Claim 10 recites the limitation “each drive unit”.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 is dependent on claim 1.  The limitations “a first drive unit” and “a second drive unit” were introduced in claim 6.
Claim 11 recites the limitation “the vehicle frame”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 11 is dependent on claim 1, which introduced “a frame” and made secondary reference to “the frame”.  The secondary references must be consistent.  It is unclear, and therefore indefinite, if the “frame is the same as the “vehicle frame”.
Claim 14 recites the limitation “the battery” three times.  There is insufficient antecedent basis for this limitation in the claim.  Claim 14 is dependent on claim 13 and claim 1, which introduced “a plurality of batteries”.
Claim 14 recites the limitation “the AC outlets”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 14 is dependent on claim 13 and claim 1.  The “AC loads and outlets” was introduced in claim 9.
Claim 16 recites the limitation “the rear gearbox”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 16 is dependent on claim 15, which introduced “a first gearbox” and “a second gearbox”.
Claim 18 recites the limitation “the battery”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 18 is dependent on claim 1, which introduced “a plurality of batteries”.
Claim 19 recites the limitation “the battery”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 19 is dependent on claim 1, which introduced “a plurality of batteries”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 attempts to address all drivetrain components of the vehicle other than the electric powertrain.  The electric powertrain would include the drivetrain components.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Drawings
Figures 7-13 are objected to because there is insufficient labeling of the diagrams to make the drawings illustrative of the invention.  Each diagram should contain reference numerals for description within the specification, and also some label to make the diagram helpful to the reader. 
These figures appear to be machine drawings, not patent drawings.
The following is a quotation from 37 CFR 1.84 (o) 
Legends. Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.

The Examiner requires additional suitable descriptive labeling for understanding of the drawing.
Corrected drawing sheets in compliance with 37 CFR (d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.  The corrected drawings are required in reply to the Office action to avoid abandonment of the application.
The Examiner requires additional text labeling to make the drawings illustrative of the invention.
Figure 10 appears to show drivetrain component below the base of the electric powertrain, in disagreement with claim 4.  

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first drive unit” and “second drive unit” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hanagan, U.S. Patent 5,960,901 (1999).
As to claim 1, Hanagan discloses an electric automotive vehicle comprising: 
a plurality of wheels connected to a frame (Column 3, Lines 37-57); 
an electric powertrain connected to the frame, the electric powertrain comprising a plurality of batteries (Figure 4, Column 3, Line 58-Column 4, Line 11); 
wherein the vehicle includes a first central axis (Figure 1, Figure 4, axis inherent in the vehicle); 
wherein the electric powertrain is positioned at a base of the frame (Column 5, Lines 45-57, Figures 6-8); and 
wherein the weight of the electric powertrain is centered about the first central axis (Column 7, Lines 41-53).
As to claim 2, Hanagan discloses the electric automotive vehicle of claim 1, and further discloses wherein the central axis is a geometrically centered on the vehicle (Column 7, Lines 41-53).
As to claim 3, Hanagan discloses the electronic automotive vehicle of claim 1, and further discloses wherein the central axis extends from a front of the vehicle to a rear of the vehicle (Figure 1, Figure 4, axis inherent in the vehicle).
As to claim 4, Hanagan discloses the electric automotive vehicle of claim 1, and further discloses wherein all drivetrain components of the vehicle other than the electric powertrain are positioned above the base of the electric powertrain (Column 3, Line 58 – Column 4, Line 11, Figure 4).
As to claim 9, Hanagan discloses the electric automotive vehicle of claim 1, and further discloses further comprising an inverter charger, wherein the inverter charger is configured to power auxiliary AC loads and outlets, and further wherein the inverter charger is configured to charge the plurality of batteries when plugged into an appropriate power source (Column 6, Lines 30-35).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hanagan, U.S. Patent 5,960,901 (1999) in view of Hill et al., U.S. Patent 8,453,773 B2 (2013).
As to claim 5, Hanagan discloses the electric automotive vehicle of claim 1.  Hanagan does not disclose a higher weight vehicle.  
Hill et al. discloses wherein the vehicle has a gross vehicle rating of greater than 10,000 pounds (Column 3, Lines 17-31).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the vehicle of claim 1, as disclosed by Hanagan, with the vehicle being a large or heavy duty vehicle, as disclosed by Hill et al., to apply to large vehicles in the same manner.
See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). 

In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
MPEP 2144

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hanagan, U.S. Patent 5,960,901 (1999) in view of Meager, U.S. Patent 10,543,874 B2 (2020).
As to claim 6, Hanagan discloses the electric automotive vehicle of claim 1.  Hanagan does not disclose a second drive unit, as claimed.
Meager discloses further comprising a first drive unit configured to drive a front axle of the vehicle and a second drive unit configured to drive a rear axle of the vehicle (Figure 1, first control motors 116, Column 7, Lines 18-50).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the vehicle of claim 1, as disclosed by Hanagan, with the vehicle having dual drive units, as claimed, as disclosed by Meager, to provide power to the front axle and the rear axle, a common feature in electric vehicles.

Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hanagan, U.S. Patent 5,960,901 (1999) in view of Gomberg et al., U.S. Patent Application Publication 2021/0023951 A1.
As to claim 7, Hanagan discloses the electric automotive vehicle of claim 1.  Hanagan discloses gearing (Column 6, Lines 4-7).  Hanagan does not disclose gear reduction at each wheel, as claimed.
Gomberg et al. discloses further comprising a gear reduction located at each wheel (0035-0036).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the vehicle of claim 1, as disclosed by Hanagan, with the vehicle having gear reduction at each wheel, as claimed, as disclosed by Gomberg et al., to provide effective and efficient power to drive the vehicle.
As to claim 8, Hanagan, as modified by Gomberg et al., discloses the electric automotive vehicle of claim 7.  Gomberg et al. discloses wherein the vehicle is configured to sense speed and/or torque feedback at each axle or wheel and adjust the torque to each axle or wheel by adjusting the torque demand to each electric drive unit and balance the torque as needed based on the feedback (0020, 0040).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the vehicle of claim 7, as disclosed by Hanagan, as modified by Gomberg et al., with the vehicle sensing conditions and adjusting torque, as claimed, as disclosed by Gomberg et al., to control the power to drive the vehicle.
As to claim 15, Hanagan discloses the electric automotive vehicle of claim 1.  Hanagan does not disclose a dual axle drive, as claimed.
Gomberg et al. discloses further comprising: 
a front wheel axle (0025, 0045); 
a rear wheel axle (0025, 0045);
a first electric drive configured to drive the front wheel axle through a first gearbox (0025); 
a second electric drive configured to drive the rear wheel axle through a second gearbox (0025, 0045); and 
wherein the vehicle is configured to provide independent torque control of the front and rear wheel axles through regulation of the first and second electric drives (0045).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the vehicle of claim 1, as disclosed by Hanagan, with the vehicle drives and gearboxes, as claimed, as disclosed by Gomberg et al., to control the power to drive the vehicle.
As to claim 16, Hanagan, as modified by Gomberg et al., discloses the electric automotive vehicle of claim 15.  Gomberg et al. further discloses further comprising front and rear brakes, wherein the front brakes are mounted in an inboard arrangement to a casing of the first gearbox and wherein the rear brakes are mounted in an inboard arrangement to a casing of the rear gearbox (0034, Figure 4).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the vehicle of claim 15, as disclosed by Hanagan, as modified by Gomberg et al., with the vehicle brakes, as claimed, as disclosed by Gomberg et al., to stop the vehicle, as desired by the user, using inboard brakes, located at the wheels.

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hanagan, U.S. Patent 5,960,901 (1999) in view of Fairgrieve et al., U.S. Patent 9,630,623 B2 (2017).
As to claim 10, Hanagan discloses the electric automotive vehicle of claim 1.  Hanagan further discloses wherein the vehicle includes one or more vehicle controllers (Column 6, Lines 36-43).  Hanagan does not disclose an off-road mode, as claimed.
Fairgrieve et al. discloses further wherein the one or more vehicle controllers are configured to be operably changed between an on-road mode and an off-road mode, wherein the controller in on-road mode is configured to initiate a change in the gearing of a gearbox at each drive unit to put them in a high range mode and wherein the controller in off-road mode is configured to initiate a change in the gearing at each gearbox to put them in a low range mode (Column 10, Line 56 – Column 11, Line 23, Column 13, Lines 44-52).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the vehicle of claim 1, as disclosed by Hanagan, with the vehicle gearing for off or on road situations, as claimed, as disclosed by Fairgrieve et al., to change the gearing for the best operation during the current conditions, allowing the desired control of the vehicle.

Claims 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hanagan, U.S. Patent 5,960,901 (1999) in view of Oriet et al., U.S. Patent Application Publication 2011/0018219 A1.
As to claim 11, Hanagan discloses the electric automotive vehicle of claim 1,
Hanagan does not discloses hydraulic cylinders, as claimed.
Oriet et al. discloses further comprising a plurality of hydraulic cylinders positioned between each wheel and the vehicle frame, wherein the hydraulic cylinders are configured to provide both dampening and spring functions (0016-0017).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the vehicle of claim 1, as disclosed by Hanagan, with the hydraulic cylinders for suspension, as claimed, as disclosed by Oriet et al., to provide a suspension for the vehicle to adjust to the road conditions, providing a better ride for the vehicle.
As to claim 12, Hanagan, as modified by Oriet et al., discloses the electric automotive vehicle of claim 11, further comprising a hydraulic pump in liquid communication with the hydraulic cylinders, wherein the hydraulic cylinders are configured to selective adjust the vehicle height independently at each hydraulic cylinder (0019, 0035).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the vehicle of claim 11, as disclosed by Hanagan, with the hydraulic pump for suspension, as claimed, as disclosed by Oriet et al., to provide a suspension for the vehicle to adjust to the road conditions, providing a better ride for the vehicle.

Claims 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hanagan, U.S. Patent 5,960,901 (1999) in view of Malek et al., U.S. Patent 10,946,756 B2 (2021).
As to claim 13, Hanagan discloses the electric automotive vehicle of claim 1.  Hanagan does not disclose power modes, as claimed.
Malek et al. discloses wherein the vehicle includes a plurality of power modes that dictate which systems within the vehicle are powered (Column 9, Lines 51-61, Column 10, Line 63 - Column 11, Line 2).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the vehicle of claim 1, as disclosed by Hanagan, with the use of power modes, as claimed, as disclosed by Malek et al., to provide operation and charging, as desired by the user, allowing operation, charging, and charging external devices, allowing for greater usage of the vehicle.
As to claim 14, Hanagan, as modified by Malek et al., discloses the electric automotive vehicle of claim 13.  Malek et al. further discloses wherein the plurality of power modes comprises: a charge mode configured to turn the battery on or awake and capable of receiving a charge but restricted from powering any auxiliary or system devices (Column 9, Lines 51-61)
an export mode configured to turn the battery on and allow for only the AC outlets on the vehicle to be powered on while cutting power to all other components (Column 10, Line 63 – Column 11, Line 35); and 
a mobility mode configured to turn on the battery and all powered components including drive train components (Column 11, Line 36-58).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the vehicle of claim 13, as disclosed by Hanagan, as modified by Malek et al., with the use of power modes, as claimed, as disclosed by Malek et al., to provide operation and charging, as desired by the user, allowing operation, charging, and charging external devices, allowing for greater usage of the vehicle.

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hanagan, U.S. Patent 5,960,901 (1999) in view of Gomberg et al., U.S. Patent Application Publication 2021/0023951 A1, as applied to claim 16 above, and further in view of Fairgrieve et al., U.S. Patent 9,630,623 B2 (2017).
As to claim 17, Hanagan, as modified by Gomberg et al., discloses the electric automotive vehicle of claim 16.  Fairgrieve et al. discloses wherein the first gearbox and second gearbox are each include a high gear and a low gear (Column 10, Line 56 – Column 11, Line 23, Column 13, Lines 44-52).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the vehicle of claim 16, as disclosed by Hanagan, as modified by Gomberg et al., with the vehicle gearing for off or on road situations, as claimed, as disclosed by Fairgrieve et al., to change the gearing for the best operation during the current conditions, allowing the desired control of the vehicle.

Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hanagan, U.S. Patent 5,960,901 (1999) in view of Weber et al., U.S. Patent Application Publication 2021/0138919 A1.
As to claim 18, Hanagan discloses the electric automotive vehicle of claim 1.  Hanagan further discloses a charging power connection (Figure 16a, Column 6, Lines 30-35).  Hanagan does not disclose front facing and rear facing power connections, as claimed.  
Weber et al. discloses wherein the battery includes a front facing and rear facing power connections to connect to a front electric drive and a rear electric drive respectively (0025).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the vehicle of claim 1, as disclosed by Hanagan, with the vehicle power connections, as claimed, as disclosed by Weber et al., to charge the vehicle in the front or the rear, allowing for greater flexibility in reaching the desired charging location.
See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
MPEP 2144.

Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hanagan, U.S. Patent 5,960,901 (1999) in view of Sweet et al., U.S. Patent Application Publication 2013/0164578 A1.
As to claim 19, Hanagan discloses the electric automotive vehicle of claim 1.
Hanagan does not disclose battery temperature control, as claimed.
Sweet et al. discloses wherein the battery comprises one or more battery strings, and wherein each battery string comprises a plurality of electrically coupled battery modules connected to temperature regulated I-beam (0020, 0023).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the vehicle of claim 1, as disclosed by Hanagan, with the vehicle battery modules, as claimed, as disclosed by Sweet et al., to control the battery temperature to maintain battery operation, allowing the vehicle to increase battery range at extreme temperatures.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A. BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3666



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666